



Exhibit 10.53


AMENDMENT NO. 3 TO
SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN


In accordance with Section 18(b) of the SYNNEX Corporation 2013 Stock Incentive
Plan (the “Plan”), the Plan is hereby amended as follows, effective as of
January 4, 2017.
1.    Section 4(b)(i) and (ii) are hereby amended in its entirety as follows.
“4(b)    Automatic Grants to Outside Directors.
(i)    Each Outside Director who first joins the Board of Directors on or after
January 4, 2017, and who was not previously an Employee, shall receive a number
of whole Restricted Shares equal to the quotient of (x) $125,000 prorated for
the number of months out of twelve that the Outside Director is expected to
serve between the Outside Director’s appointment or election to the Board of
Directors and the next regular annual meeting of the Company’s stockholders,
rounded to the nearest month (y) divided by the Fair Market Value of a Share as
of the grant date. For purposes of the calculation in the preceding sentence,
any fractional Restricted Shares shall be disregarded. The grant date for
Restricted Shares granted pursuant to this Section 4(b)(i) shall be the first
trading day after the election of the Outside Director to the Board of
Directors; provided if the first trading day after his or her election falls
within a trading blackout period, then the grant date for Restricted Shares
shall be upon the expiration of the third trading day after the trading
black-out period ends.”
(ii)    On the first trading day following the conclusion of each regular annual
meeting of the Company's stockholders after such Outside Director's appointment
or election to the Board of Directors, commencing with the first annual meeting
occurring on or after January 4, 2017, each Outside Director who will continue
serving as a member of the Board of Directors thereafter shall receive a number
of whole Restricted Shares equal to $125,000 divided by the Fair Market Value of
a Share as of such grant date, provided the Outside Director has served on the
Board of Directors for at least six months; provided, further, if the first
trading day following the conclusion of the regular annual meeting of the
Company's stockholders after such Outside Director's appointment or election to
the Board of Directors falls within a trading black-out period, then the grant
date for Restricted Shares granted pursuant to this Section 4(b) (ii) shall be
upon the expiration of the third trading day after the trading black-out period
ends. For purposes of the calculation in the preceding sentence, any fractional
Restricted Shares shall be disregarded.


1



--------------------------------------------------------------------------------




To record the amendment of the Plan, SYNNEX Corporation has executed this
document this 9th day of January 2017.


SYNNEX CORPORATION
By: /s/ Simon Y. Leung            
Title: General Counsel and Corporate Secretary


2

